United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2760
                                    ___________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
Salvador Rubinet, also known as         * District of Missouri.
Salvador Rubinet-Pilotage, also known *
as Richard Iznaga, also known as        *      [UNPUBLISHED]
Salvador Flores Rodriguez,              *
                                        *
                   Appellant.           *
                                   ___________

                              Submitted: November 16, 1999

                                   Filed: November 23, 1999
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Raising four arguments, Salvador Rubinet appeals his jury conviction for aiding
and abetting possession with intent to distribute cocaine. We have carefully reviewed
Rubinet's arguments and reject them all. First, the district court did not abuse its
discretion in refusing to consider Rubinet's untimely motion to suppress. See Fed. R.
Crim. P. 12(f), (b)(3); United States v. Looking, 156 F.3d 803, 809-10 (8th Cir. 1998).
The district court considered Rubinet's reason for the untimely filing and concluded it
did not establish cause excusing the tardiness. Contrary to Rubinet's view, no hearing
was necessary. Second, the district court did not abuse its discretion in admitting
evidence of Rubinet's past drug convictions because the evidence showed Rubinet's
knowledge and intent with respect to a cocaine-filled Express Mail package, which
Rubinet retrieved from his accomplice's apartment in the presence of police officers.
See United States v. Moore, 98 F.3d 347, 350 (8th Cir. 1996) (admitting drug
convictions as earlier bad acts under Fed. R. Evid. 404(b)). Rubinet asserts his intent
was not in issue at trial because he made a general denial of the crime, but Rubinet did
not remove the intent issue affirmatively or by stipulation as required to avoid
admission of earlier bad acts. See id. Third, the district court did not abuse its
discretion in admitting evidence that Rubinet had over $3000 cash on his person when
he was arrested because the evidence showed Rubinet's intent to distribute cocaine.
See United States v. Thompson, 925 F.2d 234, 237 (8th Cir. 1991). Fourth, the
evidence was more than sufficient to convict Rubinet of aiding and abetting the
possession with intent to distribute cocaine. Rubinet's accomplice testified the cocaine
belonged to Rubinet and Rubinet arranged for the accomplice to stay home from work
to receive the cocaine at his apartment. Rubinet's retrieval of the cocaine and
possession of an Express Mail label found in his car corroborated the accomplice's
testimony. We thus affirm Rubinet's conviction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2